Title: To John Adams from Tristram Dalton, 5 February 1799
From: Dalton, Tristram
To: Adams, John



Sir
Washington. 5th Febry. 1799

On the first of the present Month I did myself the Honor of addressing You; since when I have been informed that Mr. Stoddert has written to his Friends in George Town, that the Executive Offices of the US, would, undoubtedly, be removed from Philadelphia, in April. And, if the Members of Congress could be assured of accomodations in George Town, and this City, it was not improbable that their next Session might be holden in that Town.
I should lament exceedingly for the City of Philadelphia, which I much love, if there movements should be found necessary; for I suppose nothing less than the Contagion, with which it has been so fatally afflicted, would occasion them there being so short a space before all must center here for a permanency.
Should the Offices be removed from that City, it is possible that the Heads of some of them may decline following them.
I again beg leave to offer to You, Sir, my Services, in any place which may, by this, or any other means, become vacant, and in which You may think I may be useful to my Country—
The Affairs of the late Home of Lear and Company being completely adjusted, I am at Liberty to make my Tenders more general with a view of their being performed at the Seat of Government, whither it should be removed to this City or not—previous to the Time affixed by Law—
Among those who may not remove with their Offices, I contemplate the Director of the Mint, Mr. Boudinot, a Place that would be highly agreeable to me, one that would seem natural, having had an inferior station in that Establishment—If this vacancy should not happen, and there should be One of the Post Master General, this would be very acceptable. It was what I wished for when Mr. Pickering was appointed—
But I seem to forget, Sir, the old adage, that Beggars should not be choosers.
If You will pardon me, I would add, that if there should be no vacancy at the Seat of Government, which You may deem worthy my acceptance, and one such should occur in this City, I would, in the mean time, readily attend to the Duties of it, preferring however a permanent Establishment at the Seat of Government—
I have heard that, in the arrangements proposed for victualling the Army, one or more confidential Agents are contemplated—who would not have any military Rank—but whose emoluments would be handsome, as great confidence would be reposed in them. If one of these Agents should be stationed in this Quarter, and nothing of the aforementioned Nature occur, I would gladly pay due attention to the duties assigned thereto—if no military Rank should be attached to the Office—but—in hopes of one completely, and altogether, in the civil line.—
I pray You, Sir, to pardon this renewed freedom, and to be assured, that / I am, with all possible Respect, / Sir Your obliged and / Most Obedient hble. Servt.
Tristram DaltonMy Eyes not having gained their full Strength, I trust you will pardon the corrections of some words in this Letter, as I did not dare copy it—
I fell however no want of Spectacles—
